Citation Nr: 0835586	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-15-684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for service-connected lichen simplex chronicus of the 
groin and bilateral thighs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The veteran testified at a video hearing before the 
undersigned member of the Board in April 2007.  A transcript 
of the hearing is associated with the claims file.

In May 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  The 
treatment records requested in the remand are now of record.  
The case now returns to the Board for appellate review.


FINDING OF FACT

The veteran's service-connected lichen simplex chronicus of 
the groin and bilateral thighs is manifested by 5 percent 
entire body area coverage and 0 percent exposed body area 
coverage, no disfigurement of the head face or neck, and does 
not require systemic therapy consisting of corticosteroids of 
other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7820 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that the letters dated in October 2004 and 
March 2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that the veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the October 2004 letter was sent to 
the veteran prior to the March 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2007), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an April 2006 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records.  The Board notes that in January 2005 and 
more recently in October 2007, the veteran was provided 
compensation and pension (C&P) examinations, at the request 
of the VA, in connection with his claim, the respective 
reports of which are also of record.  

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the veteran's service- 
connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's disability has been rated under Diagnostic Code 
(DC) 7820, the code for infections of the skin including 
bacterial, fungal, viral, treponemal and parasitic diseases.  
38 C.F.R. § 4.118.  DC 7820 is to be rated as disfigurement 
of the head, face or neck (DC 7800), scars (DC 7801-7805), or 
dermatitis or eczema (DC 7806), depending on the predominant 
disability.  

DC 7800 provides ratings for disfigurement of the head, face, 
or neck based on 8 characteristics for disfigurement.  DC 
7800 further provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, or lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  More severe disabilities warrant higher ratings.  
The veteran's lichen simplex chronicus does not meet any of 
the criteria for rating under DC 7800.

DC 7801 and 7802 provide ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited 
motion.  These diagnostic codes are not applicable to the 
present appeal, as the veteran's disability produces no scars 
that cover an area of the body exceeding 6 square inches. 

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  DC 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  DC 7805 provides that 
other scars are to be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118.

The Board finds that the diagnostic codes 7800-7805, 
pertaining to the head, face, and neck, and scars, do not 
adequately address the veteran's symptomatology.  Therefore, 
the provisions of DC 7806 for dermatitis or eczema apply.  

The DC 7806 provisions state that a 0 percent rating will be 
assigned when less than 5 percent of the entire body or less 
than 5 percent of exposed areas are affected, and no more 
than topical therapy has been required during the past 12-
month period.  A 10 percent rating will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).

The Board finds that no more than a 10 percent rating is 
warranted for the veteran's lichen simplex chronicus of the 
groin and bilateral thighs.  The veteran was initially 
diagnosed with a skin condition in 1969 while on active duty.  
The veteran was initially service-connected for lichen 
simplex chronicus of the groin and bilateral thighs in March 
2005.  

The veteran was treated various times at the VAMC between 
September 2003 and September 2004 for lichen simplex 
chronicus of the groin and thigh area.  The veteran was 
treated with various topical creams and powders.  In January 
2005, the veteran was afforded a VA examination in relation 
to his claim.  At the examination the examiner diagnosed the 
veteran with lichen simplex chronicus.  The examiner stated 
that only 2 percent of the veteran's body was affected with 0 
percent being in an exposed area.

In the VAMC treatment record dated January 2007 the examiner 
diagnosed the veteran with lichen simplex chronicus; 
specifically, eczematous dermatitis and tinea cruris of the 
groin and thigh area.  The veteran was treated with Lotrimin 
cream.  In an October 2007 VAMC treatment record, the veteran 
was again diagnosed with lichen simplex chronicus and treated 
with topical creams and powders.  Subsequently, the veteran 
was afforded a VA examination in October 2007.  In that 
examination, the examiner noted that the veteran's condition 
was stable, but had intermittent flare-ups which had been 
previously treated with hydrocortisone creams.  The Board 
notes that the examiner's report stated that the veteran had 
not had any treatment for the condition in the previous year 
and that there was no scarring present.  The examiner further 
noted that 5 percent of the veteran's body was affected with 
the skin condition and that 0 percent of the affected area 
was an exposed area.  

While the veteran's symptoms meet the criteria for the 10 
percent rating, the symptoms do not approach the severity 
contemplated for the next highest, 30 percent, rating.  See 
38 C.F.R. § 4.7 (2007).  Moreover, the evidence does not show 
that symptomatology associated with the veteran's lichen 
simplex chronicus more nearly approximates the schedular 
criteria associated with a higher rating under DC 7820 (as 
rated under DC 7806) at any time relevant to the appeal 
period.  Therefore, a staged rating is not in order and the 
currently assigned 10 percent rating is appropriate for the 
entire appeal period.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected lichen 
simplex chronicus of the groin and bilateral thighs as a 
review of the record, to include the medical evidence, fails 
to reveal any additional disfigurement or impairment 
associated with such disability to warrant consideration of 
alternate rating codes.

Accordingly, there is a preponderance of the evidence 
persuasively showing that a rating in excess of 10 percent is 
not warranted for the veteran's lichen simplex chronicus of 
the groin and bilateral thighs.  38 U.S.C.A. § 5107 (West 
2002).

Furthermore, the Board notes that there is no evidence of 
record that the veteran's lichen simplex chronicus warrants 
an initial rating higher than 10 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2007).  Any limits on the 
veteran's employability due to his lichen simplex chronicus 
have been contemplated in a 10 percent rating under DC 7820 
(as rated under DC 7806).  The evidence also does not reflect 
that the veteran's lichen simplex chronicus has necessitated 
any frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
lichen simplex chronicus of the groin and bilateral thighs is 
denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


